' Wright, J.
The demurrer in this case was general, or rather in its specifications it applied to the whole answer. However defective the set-off may have been pleaded, the plea of payment was unquestionably well presented, and the demurrer relating to the whole answer in all its clauses should have been overruled. We say the plea of payment was well pleaded, and this is true certainly as far as it is attacked by this demurrer. So far as this case can by any possibility be regarded or treated as reaching this clause of the answer, its specifications are :
1. The matters set up in defendant’s answer are no defense.
2. The claim set up in the answer is not material.
These causes of demurrer are too general, and by no possibility could be regarded as reaching or striking at the general plea of payment. If this plea ivas not sufficiently
*6r sjiecifie, the statute points out tbe method for curing the defect.
Where the demurrer is general, or in its specifications is applicable to the entire answer or petition, if one good count or plea is found it should be overruled. Chambers v. Lathrop, Mor. 102; Sampler. Griffith, 5 Iowa 376.
Judgment reversed.